Title: From John Adams to the President of Congress, No. 62, 9 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris May 9. 1780
     
     I have the Honour to inclose to Congress, Proposals for a general Pacification, by the Dean of Gloucester.
     Proposed to the English, Americans, French and Spaniards, now at War.
     1. That Great Britain Shall retain Newfoundland, with the Desert Coasts of Labradore, also Canada Nova Scotia, and the Country bordering on the Bay of Fundy, as far as the Bay and River of Penobscot.
     2. That all the Country from the Penobscot River to the River Connecticut, containing almost all the four populous provinces of New England, Shall be ceded to the Americans.
     3. That all the Country from the Connecticut to the River Delaware, containing the whole of New York Long Island, and the Jersies with Some parts of two other Provinces indenting with them, shall return to Great Britain.
     4. That all the Country from the Delaware to the Northern boundary of South Carolina, containing the greatest part of Pennsylvania, all Maryland, Virginia, and North Carolina, shall be ceded to the Americans.
     5. That all the Country from the Northern boundary of South Carolina to the extreme point of the eastern Florida, containing three whole Provinces, shall be retained by Great Britain.
     6. That West Florida, chiefly barren Sand, and the Fortress of Gibralter (totally useless) Shall be ceded to Spain, in order to Satisfy the Punto of that nation, and that the Spaniards shall give Porto Rico in Exchange—an Island, on which they seem to set no Value, and which indeed is of no Use to them, though large in itself, Stored with good ports, well situated, and capable (in the Hands of the English) of great Improvements.
     7. Lastly that the English Shall give up the Conquests they have made on the French in the East Indies who shall do the like to the English in the West Indies.
     I shall make no Remarks upon this Plan. But there is no Englishman thinks of a wiser, or at least who dares propose one. All who talk of Propositions, throw out something as absurd, and idle as this, which will convince Congress that We shall have no Peace for Sometime.
     The French Armament which sailed from Brest the second of May, under the Command of M. De Rochambeau of the Troops and M. de Ternay of the Fleet—and the Armament from Cadiz of twelve ships of the Line besides Frigates and other armed Vessels, with Eleven thousand five hundred Land Forces, with a fine Train of Artillery which were to sail about the same time or earlier, both destined for America, as it is supposed, will I hope bring the English to think of some Plan a little more rational.
     
      I have the Honour to be, with great Regard, sir your most obedient servant,
      John Adams
     
    